J-A23024-22

                                  2022 PA Super 206


    DIGNA FUENTES MERINO                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    REPAK, B.V. AND ROBERT REISER              :
    AND CO., INC.                              :
                                               :   No. 135 MDA 2022
                                               :
    APPEAL OF: REPAK, B.V.                     :

              Appeal from the Order Entered December 10, 2021
    In the Court of Common Pleas of Lebanon County Civil Division at No(s):
                                2020-00368


BEFORE:      BOWES, J., McCAFFERY, J., and STEVENS, P.J.E.*

OPINION BY McCAFFERY, J.:                      FILED: DECEMBER 6, 2022

        Repak, B.V. (Repak), a limited liability company operating out of the

Netherlands, appeals from the order entered December 10, 2021,1 in the

Lebanon County Court of Common Pleas, as amended on December 27, 2021,

overruling its preliminary objections to personal jurisdiction in this products

liability action initiated by Digna Fuentes Merino (Appellee).2       On appeal,
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 This order was not docketed until December 13, 2021. However, because
the parties and trial court refer to this as the December 10th order, we will do
so as well.

2 As will be discussed in more detail infra, on December 27, 2021, the trial
court granted Repak’s motion to amend its December 10th order to reflect the
court’s determination that “[a] substantial issue of venue or jurisdiction has
been presented in the case at bar” thereby rendering the order appealable
pursuant to Pa.R.A.P. 311(b)(2). See Order, 12/27/21. We note that this
(Footnote Continued Next Page)
J-A23024-22



Repak asserts the trial court erred and abused its discretion when it: (1)

exercised personal jurisdiction over Repak based upon either Repak’s

independent contacts with the Commonwealth of Pennsylvania, or its

relationship with co-defendant Robert Reiser and Co., Inc. (Reiser), and (2)

improperly determined Appellee would be without recourse if personal

jurisdiction were not established. After careful review, we affirm.

                            A. Facts & Procedural History

       The relevant facts and procedural history underlying this appeal are

aptly summarized by the trial court as follows:

              On September 18, 2018, [Appellee] was employed at
       Godshall’s Quality Meats, a Lebanon [County] based business
       focusing on producing, packaging, and selling meat products. On
       this day [Appellee] was using a meat packaging machine that
       [Appellee] alleges was manufactured by Repak . . . and sold and
       distributed within the Commonwealth by their distributor [Reiser].
       While using the meat packaging machine [Appellee] suffered a
       substantial injury to her left index finger.

               [Appellee] filed a complaint against Repak and Reiser in [the
       trial court] on February 14, 2020, alleging negligence, strict
       liability, and breach of warranty. . . . Reiser filed an Answer on
       August 12, 2020. On March 24, 2021[,] Repak filed preliminary
       objections.[3] On April 13, 2021, [Appellee] filed responsive
       preliminary objections and a brief in opposition to Repak’s

____________________________________________


order was not docketed until the next day, December 28th. Again, however,
because the parties and trial court refer to this as the December 27th order,
we will do so as well.

3 Specifically, Repak asserted that Appellee “cannot establish either general
or specific personal jurisdiction against [it] in the Commonwealth of
Pennsylvania.” See Repak’s Preliminary Objections to Appellee’s Complaint,
3/24/21, at ¶ 23.


                                           -2-
J-A23024-22


      preliminary objections. Oral argument was heard on July 2, 2021,
      in regards to the preliminary objections and supplemental briefs
      were subsequently filed. . . .

Trial Ct. Op., 11/9/21, at 2-3 (some capitalization omitted).

      On November 9, 2021, the trial court entered an order, with

accompanying opinion, overruling Repak’s preliminary objections, and

directing Repak to file an answer within 60 days.       Order, 11/9/21.     On

December 10, 2021, however, the trial court entered a second order,

explaining that its November 9th order was “mistakenly mailed to the incorrect

attorney of record for [Repak.]”       Order, 12/10/21.         Thus, the court

“reissue[d]” its order and opinion on that day to preserve Repak’s appeal

rights. Id.

      Ten days later, Repak filed a motion requesting the trial court either

amend its December 10th order to make it appealable by stating a “substantial

issue of venue or jurisdiction has been presented[,]” or reconsider its ruling.

See Repak’s Motion to Amend the Order Dated December 10, 2021 or in the

Alternative Reconsider & Vacate the Order Dated December 10, 2021 Denying

the Preliminary Objections of Repak, 12/23/21, at 3-4 (unpaginated)

(quotation marks omitted). On December 27, 2021, the trial court entered

an order granting Repak’s motion to amend and directing that its December

10th order “shall be amended to include the holding that [a] substantial issue

of venue or jurisdiction has been presented in the case at bar.”         Order,

12/27/21 (quotation marks omitted).        Repak filed a notice of appeal on

January 13, 2022, and complied with the trial court’s directive to file a


                                     -3-
J-A23024-22



Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal. 4 The

court filed a responsive order on February 15, 2022, in which it, inter alia,

determined that its prior opinion issued on November 9, 2021, sufficiently

responded to Repak’s claims on appeal. See Order, 2/15/22, at 1.

                                  B. Issues on Appeal

       Repak presents the following issues for our review:

       A. The trial court committed errors of law and abused its
          discretion in concluding that [Repak] individually (i.e.
          independent of the actions of Co-Defendant Reiser) has
          sufficient minimum contacts with the Commonwealth of
          Pennsylvania that justify the Court’s exercise of specific
          jurisdiction, because the Court admits that it cannot directly
          attribute any forum-related contacts to [Repak] that satisfy the
          strict limitations on jurisdiction required of Pennsylvania’s
          Long-Arm Statute and the Due Process Clause of the
          Fourteenth Amendment to the United States Constitution.

          A.(1) The trial court committed errors of law and abused its
          discretion in its interpretation and application of the legal
          standard of “fair play and substantial justice”.

       B. The trial court committed errors of law and abused its
          discretion by concluding that an agency relationship exists
          between [Repak] and Reiser to justify the exercise of specific
          personal jurisdiction over [Repak].

       C. The trial court committed errors of law and abused its
          discretion in relying on dicta in Daimler AG v. Bauman, 571
          U.S. 117, 137 (2014) to support its exercise of specific personal
          jurisdiction over [Repak].

____________________________________________


4  Repak’s six-page Rule 1925(b) statement cannot be characterized as
concise. Rather, it lists ten, redundant claims, which are fairly represented
by the issues presented in its brief. To the extent Repak raised any claims in
its Rule 1925(b) statement that are not presented on appeal, we conclude
those claims are abandoned.


                                           -4-
J-A23024-22


       D. The trial court committed errors of law and abused its
          discretion by concluding that a Parent/Subsidiary relationship
          exists between [Repak] and Reiser to satisfy the strict
          limitations on jurisdiction set forth in Pennsylvania’s Long-Arm
          Statute and the Due Process Clause of the Fourteenth
          Amendment to the United States Constitution.

       E. The trial court committed errors of law and abused its
          discretion by not providing legal or factual support for its
          conclusion that if the Court does not exercise specific
          jurisdiction over Repak, [Appellee] will be without recourse in
          the Pennsylvania courts and will suffer unconscionable
          inconvenience and expense.

Repak’s Brief at 7-8.

                               C. Timeliness of Appeal

       Before we consider Repak’s substantive claims on appeal, we must first

address Appellee’s assertion that this appeal should be quashed as untimely

filed. See Appellee’s Brief at 1-4. Appellee contends that this appeal is from

“the trial court’s non-appealable interlocutory Order and Opinion of November

9, 2021[,] overruling [Repak’s] meritless preliminary objections challenging

the court’s exercise of personal jurisdiction.” Id. at 1. She argues that the

“only permissible” way Repak could have appealed from the order was to

“seek permission for appeal under Pa.R.A.P. 312,[5] which it failed to do.” Id.

at 2. Moreover, Appellee insists that the court’s December 27, 2021, order

which purported to amend the December 10th order to state that “a

substantial issue of . . . jurisdiction has been presented[,]” did not provide

____________________________________________


5 Rule 312 provides that “[a]n appeal from an interlocutory order may be
taken by permission pursuant to Chapter 13.” Pa.R.A.P. 312. See also
Pa.R.A.P. 1301-1323.


                                           -5-
J-A23024-22



Repak with the right to appeal because the court never “amended or re-

issued” its November 9th or December 10th orders “to incorporate the

language.” Id. at 3. In any event, assuming the court properly amended the

December 10th order, Appellee contends that Repak’s appeal is untimely

because it was not filed within 30 days of the December 10th order. Id.

      We conclude Repak’s appeal is proper, and was timely filed. Although

the   trial   court’s   December   10th   order   was   interlocutory,   the   court

subsequently granted Repak’s motion to amend the order to include the

requisite language of Rule 311(b)(2) that “a substantial issue of venue or

jurisdiction is presented.” See Pa.R.A.P. 311(b)(2). Thus, it was not until the

entry of the trial court’s December 27th order, that its December 10th order

became appealable as of right pursuant to Rule 311(b)(2). Accordingly, the

30-day appeal period began to run on December 28th — when the December

27th order was docketed — and Repak’s notice of appeal filed on January 13,

2022, was timely. See Martin v. Gerner, 481 A.2d 903, 905 (Pa. Super.

1984) (holding appeal period began to run from order entered on December

18th, which amended prior order entered on November 6th, to include Rule

311(b)(2) language, and rendering interlocutory order appealable); Estate of

Haiko v. McGinley, 799 A.2d 155, 159 (Pa. Super. 2002) (“an aggrieved

party may appeal [an] order within thirty days after the entry of [an] order

granting reconsideration and an appeal from such an order will be deemed

timely”). Moreover, we note, too, that the trial court conceded in its Pa.R.A.P.

1925(a) response that it was “unaware of [Rule 311(b)(2)] or [it] would have

                                      -6-
J-A23024-22



included [the language] in the original” order. Order, 2/15/22, at 2. Thus,

we proceed to address Repak’s claims on appeal.

                   D. Standard of Review & Relevant Law

      Our review of an order overruling preliminary objections is well-

established: We must “determine whether the trial court committed an error

of law.” Mar-Eco, Inc. v. T & R & Sons Towing & Recovery, Inc., 837

A.2d 512, 514 (Pa. Super. 2003).         An appellate court applies the same

standard as the trial court in determining “the appropriateness of a ruling on

preliminary objections.” Id.

      [W]hen deciding a motion to dismiss for lack of personal
      jurisdiction the [trial] court must consider the evidence in the light
      most favorable to the non-moving party. . . . Once the moving
      party supports its objections to personal jurisdiction, the burden
      of proving personal jurisdiction is upon the party asserting it.
      Courts must resolve the question of personal jurisdiction based on
      the circumstances of each particular case.

Mendel v. Williams, 53 A.3d 810, 816–17 (Pa. Super. 2012) (citation

omitted).

      Whether a trial court in Pennsylvania may exercise personal jurisdiction

over a foreign defendant is guided by both our long-arm statute, codified at

42 Pa.C.S. § 5322, and the Due Process Clause of the United States

Constitution. See Bean Sprouts LLC v. LifeCycle Construction Services

LLC, 270 A.3d 1237, 1240 (Pa. Super. 2022). Pursuant to Section 5322(a),

a trial court “may exercise personal jurisdiction over a person . . . who acts

directly or by an agent, as to a cause of action . . . arising from such person

. . . [t]ransacting any business in this Commonwealth.”            42 Pa.C.S. §

                                      -7-
J-A23024-22



5322(a)(1) (emphasis added). The statute further provides that “transacting

business” includes:

      (ii) The doing of a single act in this Commonwealth for the purpose
      of thereby realizing pecuniary benefit or otherwise accomplishing
      an object with the intention of initiating a series of such acts.

      (iii) The shipping of merchandise directly or indirectly into or
      through this Commonwealth.

42 Pa.C.S. § 5322(a)(1)(ii), (iii). Subsection (b) of the statute is a catch-all

provision which provides that “jurisdiction may be exercised over persons who

do not fall within the express provisions of section 5322(a) to the fullest extent

permitted by the Due Process Clause of the United States Constitution.”

Mendel, 53 A.3d at 821. See 42 Pa.C.S. § 5322(b).

      In considering the jurisdictional requirements of the Due Process Clause,

this Court has explained:

             The extent to which the Due Process Clause proscribes
      jurisdiction depends on the nature and quality of the defendant’s
      contacts with the forum state. Where a defendant “has
      established no meaningful contacts, ties or relations” with the
      forum, the Due Process Clause prohibits the exercise of personal
      jurisdiction. However, where a defendant has “purposefully
      directed” his activities at the residents of the forum, he is
      presumed to have “fair warning” that it may be called to suit
      there.

Fulano v. Fanjul Corp., 236 A.3d 1, 12–13 (Pa. Super. 2020) (citations

omitted).

      A corporate defendant’s activities within the Commonwealth may “give

rise to either specific or general jurisdiction.” Fulano, 236 A.3d at 13 (citation

& quotation marks omitted). General jurisdiction is normally limited to where


                                      -8-
J-A23024-22



the corporation is “headquartered or incorporated[,]” save for the “exceptional

case” when the corporation’s “operations were so substantial and of such a

nature [in a particular forum] as to render the corporation at home.”

Hammons v. Ethicon, Inc., 240 A.3d 537, 555 (Pa. 2020), citing Daimler,

517 U.S. at 139 n.19.

        Specific jurisdiction is “a more limited form of submission to a State’s

authority[.]” Hammons, 240 A.3d at 556. It arises when a foreign defendant

“purposefully avails itself of the privilege of conducting activities within the

forum state.” Id. (citation omitted)

        [A]t its most simplistic, the question for specific personal
        jurisdiction [is] whether the defendant has sufficient “minimum
        contacts with [the state] such that the maintenance of the suit
        does not offend traditional notions of fair play and substantial
        justice.” International Shoe Co. [v. State of Washington,
        Officer of Unemployment Compensation & Placement], 326
        U.S. [310,] 316 [(1945)]. Requiring minimum contacts satisfies
        due process by ensuring that the defendant may “reasonably
        anticipate” where it may be “ha[u]led into court” based upon
        which forums it has “purposefully avail[ed] itself of the privilege
        of conducting activities.” [T]his requirement ensures that a
        defendant will not be subject to jurisdiction “solely as a result of
        random, fortuitous, or attenuated contacts.”

Id. (some citations omitted).

        Courts have relied on the following three-part test to determine whether

a defendant may be subjected to specific personal jurisdiction in a particular

case:

        (1) Did the plaintiff’s cause of action arise out of or relate to the
        out-of-state defendant’s forum-related contacts?

        (2) Did the defendant purposely direct its activities, particularly
        as they relate to the plaintiff’s cause of action, toward the forum

                                        -9-
J-A23024-22


       state or did the defendant purposely avail itself of the privilege of
       conducting activities therein?

       (3) [W]ould the exercise of personal jurisdiction over the
       nonresident defendant in the forum state satisfy the requirement
       that it be reasonable and fair?

Hammons, 240 A.3d at 556 (citation omitted). Moreover, we note that it is

the defendant’s burden to object to jurisdiction in the first instance. Id. at

561. However, once it does so, the plaintiff bears the burden of establishing

personal jurisdiction over the defendant in the chosen forum. Id.

                                E. Trial Court’s Opinion

       With this background in mind, we first consider the trial court’s

decision.6    The court determined that it could exercise specific personal

jurisdiction over Repak under both Pennsylvania’s long-arm statute and the

Due Process clause of the United States Constitution. The trial court opined:

       Repak has either itself or through the actions of Reiser as its agent
       performed many of the actions which authorize the use of the
       state long-arm statute. Additionally, Repak reached out beyond
       its home in the Netherlands and purposefully availed itself of

____________________________________________


6  We note that, in response to Repak’s preliminary objections, Appellee
argued, inter alia, that the preliminary objections were untimely filed. See
Appellee’s Preliminary Objections & Response to Repak’s Time-Barred
Preliminary Objections, 4/26/21, at 1-4. The trial court, however, rejected
that argument, finding that Appellee failed to demonstrate how the late filing
“negatively affected” her. Trial Ct. Op. at 4. Appellee’s only mention of this
claim in her brief is in a footnote, in which she asserts she “maintains that . .
. Repak’s failure to file its Preliminary Objections . . . for over seven (7) months
past the time period allowed for filing a responsive pleading without case
constitutes [a] separate, adequate basis for their denial.” Appellee’s Brief at
10-11, n.3. We conclude this passing reference to the purported untimeliness
of Repak’s preliminary objections is insufficient to raise this argument as a
separate claim on appeal; therefore, we will not address it further.


                                          - 10 -
J-A23024-22


       conducting activities within the Commonwealth that fulfill the
       principles of Due Process.

Trial Ct. Op. at 4-5 (some capitalization omitted).

       First, with regard to the long-arm statute, the court conceded that

Repak never directly conducted business in the Commonwealth, nor

marketed its products here. Trial Ct. Op. at 6. Nevertheless, the trial court

concluded that Reiser acted “as an agent for Repak in [its] dealings with

businesses in the Commonwealth” and through their partnership “sells,

distributes, and advertises its products to meat packing companies throughout

the Commonwealth.” Id. Thus, through its relationship with Reiser, Repak

transacted business within the Commonwealth pursuant to Section 5322(a).

Furthermore, the court determined that Repak’s actions fall within the catch-

all provision of Section 5322(b), “which provides jurisdiction over any party

that meets the most minimum contact allowed under the Constitution of the

United States.” Id.

       Next, the trial court considered whether Repak was subject to specific

jurisdiction in Pennsylvania pursuant to the Due Process Clause. 7 The court

explained that although Repak’s manufacture of the machine responsible for

Appellee’s injury “is [its] only contact with the [Commonwealth] and is a thin

thread,” the court also considered “the actions of Reiser which [it] believe[d

____________________________________________


7 The trial court determined that it could not assert general jurisdiction over
Repak because it is neither “incorporated within the state [n]or has its
[principal] place of business there.” Trial Ct. Op. at 7. Appellee did not
challenge this ruling.


                                          - 11 -
J-A23024-22



could] be attributed to Repak as well.” Trial Ct. Op. at 7. The court stated it

sought to assert “specific jurisdiction over a corporation based solely on

actions attributed to it by its co[-]defendant and agent.” Id. at 8.

      While the trial court acknowledged it found no case law with similar

facts, it relied upon the United States Supreme Court’s decision in Daimler

for support.   The trial court acknowledged that the Daimler Court held

general jurisdiction could not be exercised over a foreign defendant based

solely upon the actions of its agent. Trial Ct. Op. at 8. However, the trial

court observed that “several times” in that decision, the Supreme Court

“insinuate[d] that if the plaintiff had argued for specific jurisdiction rather

than general jurisdiction the outcome may [have been] different.”            Id.

(emphasis added), citing Daimler, 571 U.S. at 132-34.

      The trial court then considered the traditional test first set out in

International Shoe — that is, whether Repak had “certain minimum contacts

with [the Commonwealth] such that the maintenance of the suit does not

offend traditional notions of fair play and substantial justice[.]” Trial Ct. Op.

at 8, citing International Shoe, 326 U.S. at 316 (quotation marks omitted).

Specifically, the trial court analyzed whether Repak “participat[ed] within the

[Commonwealth] to the point” that it purposefully availed itself of the

“benefits and protections of the laws of” the Commonwealth. Trial Ct. Op. at

8-9 (citation omitted). In concluding that it did, the trial court opined:

            In the current case, [Repak] has supplied an affidavit from
      Hans Fehrmann a managing director for Repak. In [the] affidavit
      [Mr. Fehrmann] states that Repak is incorporated and located in

                                     - 12 -
J-A23024-22


     the Netherlands, and “is a separate corporate entity from its
     distributor defendant, [Reiser].” Mr. Fehrmann further states that
     Repak has no physical presence within the United States, has no
     employees with the country, and maintains no accounts, licenses,
     or registrations with the United States. [Appellee] and this court
     [do not] dispute this. However, as previously stated this [c]ourt
     believes that Repak and Reiser are so closely tethered together in
     their business dealings that Reiser is Repak’s American agent, if
     not subsidiary.

            [Appellee] included a distribution agreement between
     Repak and Reiser in her Brief [filed in opposition to Repak’s
     preliminary objections]. In the agreement Reiser is appointed
     Repak’s sole distributor within the United States. Any of Repak’s
     products that enter the United States are ordered by Reiser before
     being sold to businesses across the country including multiple
     businesses in the Commonwealth. In the agreement Repak
     actually contracts away its ability to sell any products directly
     within the United States. Additionally, Repak agrees to list Reiser
     as a co-insured party on all product liability insurance maintained
     by Repak. Within the agreement Repak provides Reiser with the
     ability to have a representative appointed to Repak’s Board of
     Directors. Repak also agrees to provide training in sales and
     services, promotional material including brochures, literature, and
     CDs, and authorizes Reiser to use Repak’s trademarks. Finally,
     Repak rewards Reiser’s salespeople, including Reiser’s
     [Pennsylvania] representative who won the “Repak Reiser
     Salesman of the Year 2019” and was awarded with a trip to the
     Netherlands. [See Appellee’s Brief in Opposition to Repak's
     Preliminary Objections to Appellee’s Complaint, 4/13/21, at
     Exhibits E (Distribution Agreement, 7/1/04) [Distribution Agmt],
     Exhibit F (Repak Facebook Post, 1/8/20) [Repak Facebook Post].]

            We look to see if Repak has such minimum contacts within
     the Commonwealth that bringing Repak before our court does not
     violate the “notions of fair play and substantial justice.” In the
     present case Repak’s machine was advertised, solicited, and sold
     within the Commonwealth by Reiser. Repak uses its contract with
     Reiser to try and remove itself entirely from the personal
     jurisdiction of the United States, despite having it products
     distributed and used in the United States. The court feels that
     this attempt to shield themselves from suit within the United
     States flies in the face of any notions of fair play, and supports
     the Court’s use of personal jurisdiction over Repak.


                                   - 13 -
J-A23024-22



Trial Ct. Op. at 9-10 (citations & some capitalization omitted).

      Lastly, the trial court contemplated Appellee’s recourse should it

determine it could not exercise personal jurisdiction over Repak. Trial Ct. Op.

at 10. The court noted that Appellee, “a Pennsylvania citizen with no contact

with the Netherlands[, would] be required to spend large sums of money . . .

bringing a case against Repak in the Netherlands.” Id. Comparing the cost

for Appellee to seek justice in a foreign jurisdiction for an injury she suffered

at work in Pennsylvania, with the “minimal inconvenience” Repak would suffer

if required to defend itself in Pennsylvania — particularly because Repak “has

dealings with the United States and already sends representatives to and from

this country for training and meetings with Reiser” — the trial court

determined it was more reasonable for Repak to bear the inconvenience. Id.

at 11. Thus, the court concluded it could exercise specific personal jurisdiction

over Repak.

     F. Trial Court’s Contradictory Findings & Misapplication of Law

      In its first issue on appeal, Repak contends the trial court erred or

abused its discretion when it made contradictory findings. See Repak’s Brief

at 22. It argues the trial court first conceded Repak did not have sufficient

independent contacts with Pennsylvania to support the exercise of personal

jurisdiction, but later “incorrectly conclude[d] that specific jurisdiction is

warranted because of actions attributable to [Repak] itself.”               Id. at 23

(emphasis added).     Repak insists that “[a] defendant’s relationship with a

third-party   distributor,   standing    alone,   is   an   ‘insufficient   basis   for

                                        - 14 -
J-A23024-22



jurisdiction.’”   Repak’s Brief at 23-24, citing Bristol-Myers Squibb Co. v.

Superior Court of California, San Francisco Cty., 137 S.Ct. 1773, 1783

(2017). Further, it argues that, in the present case, although the trial court

concluded it could assert jurisdiction over Repak based upon five provisions of

the long-arm statute, the court failed to “provide factual or legal support” for

those findings, nor did it determine whether the “alleged conduct was

performed by [Repak] individually or was attributed to it by Reiser[.]” Repak’s

Brief at 25-26.

      In a related claim, Repak asserts the trial court misapplied the concepts

of “purposeful availment” and “fair play and substantial justice.” Repak’s Brief

at 28-29.    It notes the trial court opined that Repak’s attempt to use its

contract with Reiser to shield itself from suit in the United States “flies in the

face of any notions of fair play[.]” Id. at 28 (citation omitted). However,

Repak argues:

      The analysis is not whether the defendant[’s] actions comport
      with the legal notions of fair play and substantial justice, but
      rather whether the facts in the case support a finding that
      [Repak’s] conduct within Pennsylvania is such that [Repak] can
      be deemed to have “purposefully availed” itself of the benefits and
      protections of the laws of Pennsylvania so that so [Repak] should
      reasonably expect to be [hauled] into court there. This is the
      proper application of the legal notions of “fair play and substantial
      justice.”

Id. at 29 (citation omitted & emphases added).

      Upon our review, we conclude Repak mischaracterizes the trial court’s

findings.    First, we note the trial court did recognize that the only

independent contact Repak had with the Commonwealth is that it

                                      - 15 -
J-A23024-22



manufactured the machine which caused Appellee’s injury. See Trial Ct. Op.

at 7.    Nevertheless, the court explicitly stated, “[i]n the present case, the

[c]ourt seeks to assert specific jurisdiction over a corporation based solely on

actions attributed to it by its co[-]defendant and agent.” Id. at 8 (emphasis

added). Indeed, in citing the court’s opinion in its brief, Repak omits a crucial

part of the trial court’s statement, where it determined Repak “either itself or

through the actions of Reiser as its agent performed many of the actions

which authorize the use of the state long-arm statute.” See Trial Ct. Op. at 4

(emphasis added); Repak’s Brief at 27. Similarly, Repak claims that the court

determined that Repak “itself reached out beyond its home in the

Netherlands” to conduct business in the Commonwealth. Repak’s Brief at 27

(quotation marks omitted). However, the court never found Repak took any

actions in Pennsylvania independent of Reiser.      Thus, to the extent Repak

claims the court contradicted itself in its opinion, we disagree.

        Furthermore, Pennsylvania’s long-arm statute explicitly permits a court

to exercise personal jurisdiction over a defendant who “acts directly or by an

agent, as to a cause of action . . . arising from” the transaction of business

in this Commonwealth. 42 Pa.C.S. § 5322(a) (emphasis added). Here, Repak

does not dispute that Reiser transacted business in Pennsylvania by either

soliciting business from Pennsylvania companies or shipping the Repak

machine into Pennsylvania, and that Appellee’s cause of action arose from

that conduct.    See 42 Pa.C.S. § 5322(a)(1)(i)-(iii).    Thus, the question is

whether Reiser’s acts can be attributed to Repak under the Due Process

                                     - 16 -
J-A23024-22



clause. As we will discuss infra, we believe that under the facts of this case,

they can be.

       We also conclude Repak’s reliance on the Supreme Court’s language in

Bristol-Myers Squibb is misplaced.8                In that case, “[m]ore than 600

plaintiffs, most of whom [were] not California residents, filed [a] civil action

in a California state court against Bristol–Myers Squibb . . ., asserting a variety

of state-law claims based on injuries allegedly caused by [its] drug called

Plavix.” See Bristol-Myers Squibb, 137 S.Ct. at 1777 (emphasis added).

While Bristol-Myers Squibb engaged in some business in California, none of

those business activities concerned the development, manufacture, labeling,

or marketing of Plavix, and only “a little over one percent of the company’s

nationwide sales revenue” was generated from the sale of Plavix in California.

Id. at 1778. Similarly, none of the nonresident plaintiffs obtained Plavix in

California, or were treated for their injuries in California. Id. Nevertheless,

the Supreme Court of California determined that because the resident and

nonresident claims were “based on the same allegedly defective product and

the assertedly misleading marketing and promotion of that product,” specific

jurisdiction could be exercised over the nonresident plaintiffs. Id. at 1779

(citation omitted).


____________________________________________


8 We noted that Bristol-Myers Squibb addressed personal jurisdiction under
the Due Process Clause, not Pennsylvania’s long-arm statute. See Bristol-
Myers Squibb, 137 S.Ct. at 1779.


                                          - 17 -
J-A23024-22



      The United States Supreme Court disagreed, holding “the connection

between the nonresidents’ claims and the forum is . . . weak[; t]he relevant

plaintiffs are not California residents and do not claim to have suffered harm

in that State[, and] all the conduct giving rise to the nonresidents’ claims

occurred elsewhere.” Bristol-Myers Squibb, 137 S.Ct. at 1782. Relevant

herein, the Court also addressed the nonresident plaintiffs’ argument that

California courts could exercise personal jurisdiction over Bristol-Myers Squibb

based upon its “decision to contract with a California company . . . to distribute

[Plavix] nationally[.]” Id. at 1783 (citation omitted). In rejecting this claim,

the Supreme Court opined:

      [I]t is not alleged that [Bristol-Myers Squibb] engaged in relevant
      acts together with [the California distributor] in California. Nor is
      it alleged that [Bristol-Myers Squibb] is derivatively liable for [the
      California distributor’s] conduct in California.            And the
      nonresidents “have adduced no evidence to show how or by whom
      the Plavix they took was distributed to the pharmacies that
      dispensed it to them.” The bare fact that [Bristol-Myers
      Squibb] contracted with a California distributor is not
      enough to establish personal jurisdiction in the State.

Id. (citation omitted & emphasis added).

      Repak seizes upon this language to support its general assertion that

“[a] defendant’s relationship with a third-party distributor, standing alone, is

an ‘insufficient basis for jurisdiction.’”    Repak’s Brief at 23-24 (citation

omitted).   While that was the Court’s rationale in Bristol-Myers Squibb,

Repak ignores the trial court’s determination that Reiser’s relationship with

Repak was much more than simply a “third-party distributor” and, unlike in

Bristol-Myers Squibb, this relationship was intimately connected to

                                     - 18 -
J-A23024-22



Appellee’s cause of action. See Trial Ct. Op. at 9-10. Thus, the Supreme

Court’s decision in Bristol-Myers Squibb does not support Repak’s claims.

      As part of its first issue, Repak also insists the trial court misapplied the

concepts of “purposeful availment” and “fair play and substantial justice” when

it opined that Repak’s attempt to use its contract with Reiser to shield itself

from liability “flies in the face of any notions of fair play[.]” Repak’s Brief at

28-29 (citation omitted).    Rather than concentrating on Repak’s purported

attempt to avoid jurisdiction, Repak argues the court’s focus should have been

on whether it had “purposefully availed” itself of the protections of

Pennsylvania law, so that the exercise of jurisdiction in this Commonwealth

comported with the notions of fair play and substantial justice. Id. at 29. We

conclude, however, that this is a distinction without a difference.        As the

Supreme Court explained in International Shoe,

      due process requires only that in order to subject a defendant to
      a judgment in personam, if he be not present within the territory
      of the forum, he have certain minimum contacts with it such that
      the maintenance of the suit does not offend traditional notions of
      fair play and substantial justice.

International Shoe, 326 U.S. at 316 (citations & quotation marks omitted).

We interpret the trial court’s comments as simply supporting its determination

that Repak’s association with Reiser provided the requisite “minimum

contacts” to satisfy Due Process concerns. Thus, no relief is warranted on

Repak’s first claim.

     G. Specific Personal Jurisdiction under the Due Process Clause




                                      - 19 -
J-A23024-22



      In its second through fourth issues, which we address together, Repak

challenges the trial court’s determination that its exercise of specific personal

jurisdiction over Repak comports with the requirements of due process under

the United States Constitution.     First, it contends the trial court erred and

abused its discretion when it found an agency relationship between Repak and

Reiser such that it could “attribute to [Repak] the actions taken by Reiser

within the Commonwealth.” Repak’s Brief at 30. Referring to agency law,

Repak maintains that such a relationship requires the principal (Repak) to

“manifest[ ] assent” that the agent (Reiser) will “act for him” and the agent

agrees to do so with “the understanding . . . that the [principal] is to be in

control of the undertaking.”     Id. at 31 (citations & emphasis omitted).        It

insists that the court fixated on “the limited activities of Reiser as a distributor

for [Repak]” without properly considering whether the activities Reiser

conducted in Pennsylvania were “at the direction or control of” Repak. Id.

Indeed, Repak maintains the parties’ Distribution Agreement does not

“support[ ] the existence of an agency relationship between [Repak] and

Reiser.” Id. at 34 (emphasis omitted). See also id. at 31-32 (Distribution

Agreement allowed Reiser to set its own prices and determine sales area, and

made Reiser responsible for installation and maintenance of machines sold).

Moreover, Repak argues that because it did not, on its own, conduct activities

within the Commonwealth, and, thus, did not “purposefully avail[ ]” itself of

the privileges of conducting activities within the Commonwealth, the trial court

erred in determining that it could exercise personal jurisdiction over Repak in

                                      - 20 -
J-A23024-22



Pennsylvania which comports with the requirements of due process. See id.

at 35-37.

      Repak also contends the trial court erred in relying on dicta in Daimler

to support its decision. It maintains “[t]he facts in Daimler are readily

distinguishable as the [Supreme] Court in that case was attempting to apply

general jurisdiction to a foreign corporation based on the actions of its

agent.” Repak’s Brief at 37 (emphasis added). Repak asserts any statements

by the Daimler Court referring to “specific jurisdiction” was dicta, and,

therefore, not “legally binding precedent as support” for the trial court’s ruling.

Id. at 38, 40 (emphasis added).

      Repak’s final due process challenge focuses on the trial court’s

statement that “Reiser is Repak’s American agent, if not subsidiary.” Repak’s

Brief at 40 (some emphasis omitted), citing Trial Ct. Op. at 9.             Repak

emphasizes that it “is a separate corporate entity from its distributor” and co-

defendant, Reiser.      Id. (record citation omitted).       It explains that a

parent/subsidiary “corporate construct . . . has been very clearly defined” in

case law and requires a “single center of decision making and . . . aggregation

of power” in the parent company. Id. at 40-41 (citations omitted). Repak

insists there that “[t]here are absolutely no facts in evidence” to support a

parent/subsidiary relationship between Repak and Reiser in the present case.

Id. at 41.

      We conclude that Repak’s arguments are unavailing.           First, Repak’s

focus on agency law is misplaced. Although the trial court referred to Reiser

                                      - 21 -
J-A23024-22



as Repak’s agent, it did so for jurisdictional purposes, within the confines of

the   parties’   relationship   as   outlined     in   the   Distribution   Agreement.

Jurisdictional case law does not require a traditional principal/agent

relationship in order to consider whether one company’s actions may be

attributed to another company. Rather the focus is on whether the foreign

defendant “purposefully availed” itself of the protections of the forum. As the

Supreme Court explained in J. McIntyre Machinery, Ltd. V. Nicastro, 564

U.S. 873 (2011):

      [A] defendant may in an appropriate case be subject to jurisdiction
      without entering the forum — itself an unexceptional proposition
      — as where manufacturers or distributors “seek to serve” a given
      State’s market. The principal inquiry in cases of this sort is
      whether the defendant’s activities manifest an intention to submit
      to the power of a sovereign. In other words, the defendant must
      “purposefully avai[l] itself of the privilege of conducting activities
      within the forum State, thus invoking the benefits and protections
      of its laws.” Sometimes a defendant does so by sending its goods
      rather than its agents. The defendant’s transmission of goods
      permits the exercise of jurisdiction only where the defendant can
      be said to have targeted the forum; as a general rule, it is not
      enough that the defendant might have predicted that its goods
      will reach the forum State.

Id. at 882 (citations omitted).

      The Supreme Court’s decision in J. McIntyre is instructive.              In that

case, the Supreme Court held the state of New Jersey could not exercise

personal jurisdiction over a British company which manufactured a metal-

shearing machine, despite the fact that the plaintiff was injured while

operating the machine in New Jersey.             J. McIntyre, 564 U.S. at 877-78.

Similar to the case before us, the plaintiff asserted jurisdiction was proper


                                        - 22 -
J-A23024-22



based on the following:    (1) an independent distributor agreed to sell J.

McIntyre machines in the United States and J. McIntyre did not sell any

machines in the United States itself outside of this agreement; (2) J. McIntyre

officials attended conventions in the United States, but none in New Jersey;

and (3) no more than four machines (including the one at issue) ended up in

New Jersey. Id. at 878. The Supreme Court concluded that while J. McIntyre

“directed marketing and sale efforts at the United States[,]” the facts did not

“show that J. McIntyre purposefully availed itself of the New Jersey market.”

Id. at 885-86 (emphases added).

      Further, the Court rejected the “stream-of-commerce theory of

jurisdiction” — that if a foreign defendant places a product in the “stream of

commerce” and it is reasonably foreseeable that the product will end up in the

forum state, Due Process concerns are satisfied. See J. McIntyre, 564 U.S.

at 881-83. The J. McIntyre Court concluded that more directed conduct with

the forum is required. See id. at 884. Because it determined that “[a]t no

time did [J.McIntyre] engage in any activities in New Jersey that reveal[ed]

an intent to invoke or benefit from the protections of its laws[,]” the Court

held New Jersey could not exercise personal jurisdiction over J. McIntyre. Id.

at 887.

      Conversely, in the present case, Repak — through its distributor, Reiser

— had a more focused connection to the Commonwealth of Pennsylvania.

First, the Distribution Agreement appointed Reiser as Repak’s “sole distributor




                                    - 23 -
J-A23024-22



in the United States[.]” Trial Ct. Op. at 9; see Distribution Agmt at ¶¶ 1, 5.9

Moreover, Repak agreed to provide “sales and service support to Reiser” in

the United States, and permitted Reiser to use its trademarks.                See

Distribution Agmt, Appx. B at ¶¶ 7-8. The promotional materials, which were

supplied by Repak, carried Reiser’s name and address, and reflected the

parties’ joint marketing efforts. See Appellee’s Brief in Opposition to Repak's

Preliminary Objections to Appellee’s Complaint at Exhibit N (Thermoformers

brochure).    Significantly, with respect to actions in this Commonwealth, in

2019, the sales representative for Pennsylvania was named the “Repak

Reiser Salesman of the Year” and awarded a trip to the Netherlands. See

Repak’s Facebook Post (emphasis added). Further, Appellee avers, and Repak

does not deny, that the machine at issue was “designed and manufactured by

[Repak] for the known, express purpose for use in [Appellee’s] employer’s

facility in Lebanon, Pennsylvania.”            Appellee’s Preliminary Objections &

Response to Repak’s Time-Barred Preliminary Objections at 6; see Appellee’s

Brief in Opposition to Repak’s Preliminary Objections to Appellee’s Complaint,

at 8-9 (detailing communications between Repak and Reiser resulting in

delivery of machine at issue to Appellee’s employer). Here, Repak was clearly




____________________________________________


9We note that the parties amended their agreement effective July 1, 2014.
See Distribution Agmt at Amendment A. The amendment provided that the
agreement would continue in all the same respects with the exception that the
parties would have a “non-exclusive relationship.” Id. at ¶¶ 2, 9.


                                          - 24 -
J-A23024-22



aware that its distributor, Reiser, was marketing and selling its products in

Pennsylvania.10

       This Court’s decision in C.J. Betters Corp. v. Mid South Aviation

Services, Inc., 595 A.2d 1264 (Pa. Super. 1991), is instructive. In that case,

the plaintiff, a Pennsylvania corporation, desired to purchase an aircraft. Id.

at 1264-65.       It contacted Mid South, an aircraft brokerage firm, which

advertised in newspaper and trade journals distributed in jurisdictions

including Pennsylvania.       Id.    In response to plaintiff’s inquiry, Mid South

located a jet for sale, which was owned by Shackelford, who lived in North

Carolina. Id. The jet was flown to Mid South’s headquarters in Florida, and

plaintiff traveled to Florida to negotiate the purchase.            Id. at 1265.

Subsequently, after the plaintiff accepted delivery of the jet in Pennsylvania,

the aircraft’s right engine malfunctioned during a flight in Pennsylvania which

necessitated an emergency landing. Id. When Mid South and Shackleford

refused to pay for repairs, the plaintiff initiated two civil actions in

Pennsylvania. Id.
____________________________________________


10 On April 26, 2021, Repak filed a brief response to Appellee’s preliminary
objections. It did not specifically deny any of Appellee’s allegations concerning
its contact with Pennsylvania.        Rather, Repak averred that Appellee’s
contentions were “just red herrings.” Response of Repak in Opposition to
Appellee’s Preliminary Objections & in Support of Repak’s Preliminary
Objections to Appellee’s Complaint, 4/26/21, at 2 (unpaginated). Repak
maintained: “Repak is a separate corporate entitled from Reiser and it has
never regularly conducted or solicited business in Pennsylvania or engaged in
any other persistent course of conduct in Pennsylvania.” Id. Notably, it did
not deny that it knew the machine at issue was manufactured for and sold to
a Pennsylvania company.


                                          - 25 -
J-A23024-22



      Both Mid-South and Shackleford filed preliminary objections asserting

that Pennsylvania courts lacked personal jurisdiction over them.       The trial

court agreed, and dismissed the cases. C.J. Betters, 595 A.2d at 1265. On

appeal, this Court reversed, holding that the exercise of jurisdiction over both

defendants comported with the standards of due process. Id. at 1268-69.

With regard to Mid-South, the panel concluded that the company knew it was

selling the aircraft to a Pennsylvania buyer, that intended to use it in

Pennsylvania. Id. at 1267-68.      The court opined: “Mid-South’s single ‘act’

of selling the [jet] to [plaintiff] does create a substantial connection with the

forum.   Mid-South ‘purposely availed’ itself of the privilege of conducting

business in Pennsylvania.”    Id. at 1268 (citation omitted).     Moreover, the

panel noted that the cause of action for breach of warranty arose “from Mid-

South’s forum related activity[.]” Id.

      With regard to Shackelford, the panel first noted that “Mid-South was

acting as Shackelford’s agent[,]” and that Shackelford paid Mid-South for its

role in the sale. C.J. Betters, 595 A.2d at 1269. Moreover, the panel also

emphasized the fact that Shackelford knew the buyer was a Pennsylvania

company:

      Shackelford knew the aircraft was to be sold to a Pennsylvania
      corporation and willingly accepted a check for the purchase price
      of the plane from Betters. . . . Shackelford willingly delivered the
      airplane to Mid–South knowing full well that after certain cosmetic
      and mechanical changes, the plane would be delivered to Betters,
      a Pennsylvania corporation. This is not a case where a defendant
      having sold an article to one customer may fairly claim surprise
      when that same article later turns up in a third state. By taking


                                     - 26 -
J-A23024-22


      part in this transaction, Shackelford purposefully availed himself
      of the privilege of conducting business activities in Pennsylvania.

Id. (citations & footnote omitted).

      The same principles apply in the case sub judice. Repak contracted with

Reiser to sell its products in the United States, and was fully aware this

included marketing its products in Pennsylvania, as evident by the

“Repak/Reiser Pennsylvania salesman of the year” award.            See Repak’s

Facebook Post. Moreover, Appellee provided documentation demonstrating

that Repak knew the purchaser of the machine at issue was Appellee’s

employer, a Pennsylvania company.        See Appellee’s Brief in Opposition to

Repak’s Preliminary Objections to Appellee’s Complaint at 8-9, Exhibits G-M.

Thus, we conclude the trial court appropriately considered Repak and Reiser’s

relationship and concluded that Reiser’s actions in Pennsylvania could be

attributed to Repak for purposes of demonstrating personal jurisdiction under

the facts presented here.

      Repak also criticizes the trial court’s reliance on dicta in Daimler to

support its ruling. See Repak’s Brief at 37-40. However, our review reveals

the trial court was well aware the Daimler decision was not dispositive or

controlling. See Trial Ct. Op. at 8. Indeed, the court stated that it was unable

to find “[a] case in line with the facts presented here” — in which a trial court

asserted “specific jurisdiction over a corporation based solely on actions

attributed to it by its co[-]defendant and agent.” Id. at 7-8 (emphasis added).

The trial court referenced the Daimler decision, noting in that case, the

Supreme Court rejected the California courts’ assertion of “general

                                      - 27 -
J-A23024-22



jurisdiction [over] a foreign corporation based on its agent’s actions.” Id. at

8 (emphasis added).        However, the trial court observed that the Daimler

Court “insinuate[d] several times that if the plaintiff had argued for specific

jurisdiction . . . the outcome may have been different.”         Id. at 8.   This

observation was correct, and appropriate.        See Daimler, 571 U.S. at 132

(“Although the placement of a product into the stream of commerce ‘may

bolster an affiliation germane to specific jurisdiction,’ . . . such contacts ‘do

not warrant a determination that, based on those ties, the forum has general

jurisdiction over a defendant.’”); 133 (“Plaintiffs have never attempted to fit

this case into the specific jurisdiction category.”); 135 n.13 (“Agency

relationships . . . may be relevant to the existence of specific jurisdiction[;

a]s such a corporation can purposefully avail itself of a forum by directing its

agents or distributors to take action there.”) (emphasis in original). Because

the trial recognized the Supreme Court’s comments in Daimler concerning

specific jurisdiction were dicta and not dispositive, Repak is entitled to no

relief.

          Lastly, Repak argues that the record does not support the trial court’s

finding that Reiser was a subsidiary of Repak. See Repak’s Brief at 40-41.

Again, Repak mischaracterizes the trial court’s opinion.       The court did not

determine that Repak was the parent company of Reiser — in fact, the trial

court specifically referenced the affidavit of Repak’s managing director, Mr.

Fehrmann, who averred Repak is a “separate corporate entity from its

distributor” Reiser.     Trial Ct. Op. at 9 (record citation omitted).   However,

                                       - 28 -
J-A23024-22



regardless of the companies’ separate corporate structures, the trial court

concluded that they were “so closely tethered together in their business

dealings that Reiser is Repak’s American agent, if not subsidiary.” Id. Clearly,

the court’s fleeting reference to Reiser as Repak’s “subsidiary” was a matter

of semantics; it was not intended to constitute a finding that Repak and Reiser

had a parent/subsidiary relationship.

         Therefore, we conclude the trial court’s assertion of specific personal

jurisdiction over Repak satisfied due process concerns, and Repak is entitled

to no relief.

             H. Trial Court’s Consideration of Appellee’s Recourse

         In its final claim, Repak argues that the trial court erred as a matter of

law and abused its discretion when it concluded that “if it was to rule in favor

of [Repak, Appellee] would be without recourse for her injuries in the courts

of Pennsylvania.” Repak’s Brief at 41. First, it maintains the statement is

false.    Appellee’s claims against Reiser — “the seller, installer and the entity

responsible for maintenance and repairs” — would survive if Repak were

dismissed from the action. Id. at 42. Reiser could then adjudicate any claims

it might have against Repak in the Netherlands, pursuant to the terms of its

distribution agreement. Id.; see Distribution Agmt at ¶ 15. Repak argues

that the interests of the plaintiff are relevant only after it is determined the

defendant has the requisite “minimum contacts” with the forum. Id. at 43.

         Repak, once again, mischaracterizes the trial court’s opinion. It is true

that Appellee’s claims against Reiser would survive if Repak were dismissed

                                       - 29 -
J-A23024-22



from the case. Nevertheless, Appellee’s only recourse against Repak — the

manufacturer and designer of the machine — would be to file suit in the

Netherlands. Moreover, Repak concedes that a trial court may consider the

interests of the plaintiff in “obtaining convenient and effective relief” once —

as here — minimum contacts have been established. See Hammons, 240

A.3d at 556 n.23 (under the “reasonable and fair” prong of the three-part test,

courts should consider, inter alia, “the burden on the defendant [and] the

plaintiff’s interest in obtaining convenient and effective relief”) (emphasis

added), citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477 (1985).

Thus, the trial court consideration of Appellee’s interests was not an error of

law or abuse of discretion.

                                 I. Conclusion

      Therefore, we conclude the trial court did not err or abuse its discretion

in overruling Repak’s preliminary objections to Appellee’s complaint, and

determining that its exercise of specific personal jurisdiction over Repak in

Pennsylvania does not offend either Pennsylvania’s long-arm statute or the

Due Process Clause of the United States Constitution.




                                     - 30 -
J-A23024-22



     Order affirmed.

     President Judge Emeritus Stevens joins the Opinion.

     Judge Bowes Concurs in the Result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/6/2022




                                  - 31 -